Exhibit 10.2


EMPLOYMENT AGREEMENT




This Employment Agreement (this “Agreement”) is made as of August 17, 2016,
between Herb Mueller (“Executive”) and Resources Connection, Inc. (the
“Company”).
 
RECITALS
 
WHEREAS, the Company desires to establish its right to the services of Executive
in the capacities described below, on the terms and conditions hereinafter set
forth, and Executive is willing to accept such employment on such terms and
conditions.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties agree as follows:
 
1.    RETENTION
 
The Company does hereby hire, engage, and employ Executive as an Executive Vice
President, Chief Financial Officer, of the Company during the Period of
Employment (as defined in Section 3), and Executive does hereby accept and agree
to such hiring, engagement, and employment, on the terms and conditions
expressly set forth in this Agreement.
 
2.    DUTIES
 
(a) During the Period of Employment (as defined in Section 3), Executive shall
serve the Company in such positions fully, diligently, competently, and in
conformity with the provisions of this Agreement, directives of the Chief
Executive Officer and the Board of Directors of the Company (the “Board”), and
the corporate policies of the Company as they presently exist, and as such
policies may be amended, modified, changed, or adopted during the Period of
Employment, and Executive shall have duties and authority consistent with
Executive’s position as an Executive Vice President, Chief Financial Officer. 
The Executive’s position shall be principally located out of the corporate
offices in Irvine, California, or as may be designated by the Company at its
discretion.  If requested by the Company, Executive shall also serve as a member
of the Board and any Board committees without additional compensation.
 
(b) Throughout the Period of Employment, Executive shall devote his full
business time, energy, and skill to the performance of his duties for the
Company, vacations and other leave authorized under this Agreement excepted. 
The foregoing notwithstanding, Executive shall be permitted to (i) engage in
charitable and community affairs, and (ii) to make investments of any character
in any business or businesses and to manage such investments (but not be
involved in the day-to-day operations of any such business); provided, in each
case, and in the aggregate, that such activities do not interfere with the
performance of Executive’s duties hereunder or conflict with the provisions of
Sections 13 and 14, and further provided that Executive shall not serve as a
director of any other publicly traded entity without gaining the consent of the
Chief Executive Officer and the Corporate Governance and Nominating Committee of
the Board prior to the commencement of such service.
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
 
(c) Executive shall exercise due diligence and care in the performance of his
duties for and the fulfillment of his obligations to the Company under this
Agreement.
 
(d) During the Period of Employment, the Company shall furnish Executive with
office, secretarial and other facilities and services as are reasonably
necessary or appropriate for the performance of Executive’s duties hereunder and
consistent with his position as an Executive Vice President, Chief Financial
Officer, of the Company.
 
(e) Executive hereby represents to the Company that the execution and delivery
of this Agreement by Executive and the Company and the performance by Executive
of Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment or other agreement or policy to which
Executive is a party or otherwise bound.
 
3.    PERIOD OF EMPLOYMENT
 
The “Period of Employment” shall, unless sooner terminated as provided herein,
be three (3) years commencing on August 29, 2016 (the “Effective Date”) and
ending with the close of business on August 28, 2019.  Notwithstanding the
preceding sentence, commencing with August 29, 2019, and on each August 29
thereafter (each an “Extension Date”), the Period of Employment shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto sixty (60) days’ prior written notice
before the next scheduled Extension Date that the Period of Employment shall not
be so extended (the “Non-Extension Notice”).  The term “Period of Employment”
shall include any extension that becomes applicable pursuant to the preceding
sentence.
 
4.    COMPENSATION
 
(a) BASE SALARY.  During the Period of Employment, the Company shall pay
Executive, and Executive agrees to accept from the Company, in payment for his
services, a base salary of three hundred seventy-five thousand dollars
($375,000) per year (“Base Salary”), payable in accordance with the Company’s
general payroll practices in effect from time to time (but in no event less
frequently than in monthly installments).  The determination of whether
Executive’s Base Salary will be upwardly adjusted is within the sole and
absolute discretion of the Chief Executive Officer in consultation with the
Board.  The Chief Executive Officer at any time or times may, but shall have no
obligation to, supplement Executive’s salary by such bonuses and/or other
special payments and benefits as the Company in its sole and absolute discretion
may determine.  To assist in covering the differential in real estate costs in
California, the Company shall also provide to Executive a one-time sign on bonus
of $75,000, which shall be subject to pro rata repayment if Executive leaves the
employ of Company within the first twelve (12) months without Good Reason.
 
(b) ANNUAL INCENTIVE COMPENSATION.  During the Period of Employment, Executive
shall be entitled to participate in any annual incentive or bonus plan or plans
maintained by the Company for the executive officers of the Company generally,
in accordance with the terms, conditions, and provisions of each such plan as
the same may be changed, amended, or terminated, from time to time in the
discretion of the Board, or its designated committee.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c) EQUITY COMPENSATION.  During the Period of Employment, Executive shall be
eligible to receive grants of stock options, restricted stock, stock
appreciation rights, or other equity compensation on such terms and conditions
as determined from time to time in the discretion of the Board.  As part of
Executive’s hire into the position of Executive Vice President, Chief Financial
Officer, the Company agrees to grant during its next award cycle the following
equity:  10,000 restricted stock units and 15,000 stock options pursuant to the
terms and conditions of the Company’s 2014 Performance Incentive Plan and
applicable award agreements.
 
     Upon (or as may be necessary to give effect to such acceleration,
immediately prior to) a Change of Control event, as such term is defined in
Section 7.2 of the Company’s 2014 Performance Incentive Plan, all of Executive’s
then-outstanding and otherwise unvested outstanding equity awards shall be
deemed immediately vested, notwithstanding any other provision of the applicable
plans or award documentation to the contrary.
 
5.    BENEFITS
 
(a) HEALTH AND WELFARE.  During the Period of Employment, Executive shall be
entitled to participate in all health and welfare benefit plans and programs and
all retirement, deferred compensation and similar plans and programs generally
available to all other executive officers of the Company as in effect from time
to time, subject to any restrictions specified in such plans and programs.
 
(b) FRINGE BENEFITS.  During the Period of Employment, Executive shall be
entitled to participate in all fringe benefit plans and programs generally
available to all other executive officers of the Company as in effect from time
to time, subject to any restrictions specified in such plans and programs.  As
part of Executive’s relocation to California to assume the position of Executive
Vice President, Chief Financial Officer, the Company shall cover the cost of
reasonable moving expenses and temporary housing for up to six months, all on
terms to be provided by the Company.
 
(c) PERSONAL TIME OFF AND OTHER LEAVE.  Executive shall be entitled to such
amounts of paid sick leave and other leave, as from time to time may be allowed
to the Company’s executive officers generally or as approved by the Board
specifically, or as required by law.  Any personal time off is to be scheduled
and taken in accordance with the Company’s standard policies applicable to such
personnel.
 
(d) BUSINESS EXPENSES. During the Period of Employment, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with the Company’s
business expense reimbursement policies as in effect from time to time.  At the
latest, reimbursement shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense was incurred.  The
amount of expenses eligible for reimbursement during any taxable year of
Executive shall not affect the expenses eligible for reimbursement in any other
taxable year of Executive.
 
(e) AUTOMOBILE.  To the extent provided to other executive officers of the
Company, during the Period of Employment, Executive shall be entitled to receive
an automobile allowance associated with the operation and maintenance of such
automobile.  The Company will also reimburse Executive upon presentation of
documentation for mileage expenses consistent with the Company’s applicable
human resources policies and the usual accounting procedures of the Company.
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
6.    DEATH OR DISABILITY
 
(a) DEFINITION OF PERMANENTLY DISABLED AND PERMANENT DISABILITY.  For purposes
of this Agreement, the terms “Permanently Disabled” and “Permanent Disability”
shall mean Executive’s inability, because of physical or mental illness or
injury, to perform substantially all of his customary duties pursuant to this
Agreement, even with a reasonable accommodation, and the continuation of such
disabled condition for a period of ninety (90) continuous days, or for not less
than one hundred eighty (180) days during any continuous twenty-four (24) month
period.  Whether Executive is Permanently Disabled shall be certified to the
Company by a Qualified Physician (as hereinafter defined).  The determination of
the individual Qualified Physician shall be binding and conclusive for all
purposes.  As used herein, the term “Qualified Physician” shall mean any medical
doctor who is licensed to practice medicine in the State of Executive’s
residence.  Executive and the Company may in any instance, and in lieu of a
determination by a Qualified Physician, agree between themselves that Executive
is Permanently Disabled.  The terms “Permanent Disability” and “Permanently
Disabled” as used herein may have meanings different from those used in any
disability insurance policy or program maintained by Executive or the Company.
 
(b) VESTING ON DEATH OR DISABILITY.  Upon any termination of the Period of
Employment and Executive’s employment hereunder by reason of Executive’s death
or Permanent Disability, as defined in Section 6(a) (“Death or Disability –
Definition of Permanently Disabled and Permanent Disability”), any
then-outstanding and otherwise unvested stock options, restricted stock and any
other equity or equity-based awards granted by the Company to the Executive
shall thereupon automatically be deemed vested and remain exercisable for the
lesser of three years or the term of the award, notwithstanding any other
provision of this Agreement or applicable plans.
 
(c) TERMINATION DUE TO DEATH OR DISABILITY.  If Executive dies or becomes
Permanently Disabled during the Period of Employment, the Period of Employment
and Executive’s employment shall automatically cease and terminate as of the
date of Executive’s death or the date of Permanent Disability (which date shall
be determined by the Qualified Physician or by agreement, under Section 6(a)
above, and referred to as the “Disability Date”), as the case may be.  In the
event of the termination of the Period of Employment and Executive’s employment
hereunder due to Executive’s death or Permanent Disability, Executive or his
estate shall be entitled to receive:
 
 
-4-

--------------------------------------------------------------------------------

 
 
      (i) a lump sum cash payment, payable within ten (10) business days after 
termination of Executive’s employment, equal to the sum of (x) any accrued but
unpaid Base Salary as of the date of Executive’s termination of employment
hereunder and (y) any earned but unpaid annual incentive compensation in respect
of the most recently completed fiscal year preceding Executive’s termination of
employment hereunder (the “Earned/Unpaid Annual Bonus”); and
 
      (ii) a pro-rated portion of the target annual incentive compensation, if
any, that Executive would have been entitled to receive pursuant to Section 4(b)
in respect of the fiscal year in which termination of Executive’s employment
occurs, based upon the percentage of such fiscal year that shall have elapsed
through the date of Executive’s termination of employment, payable when such
annual incentive would otherwise have been payable had Executive’s employment
not terminated.
 
Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to Executive’s death or Permanent
Disability, except as set forth in Sections 6(b) and 6(c), and except for
Executive’s rights (if any) under the plans, arrangements and programs
referenced in Sections 4(b), 4(c) and 5, Executive shall have no further rights
to any compensation or other benefits under this Agreement.


In the event Executive’s employment is terminated on account of Executive’s
Permanent Disability, he shall, so long as his Permanent Disability continues,
remain eligible for all benefits provided under any long-term disability
programs of the Company in effect at the time of such termination, subject to
the terms and conditions of any such programs, as the same may be changed,
modified, or terminated for or with respect to all senior management personnel
of the Company.


7.    TERMINATION BY THE COMPANY
 
(a) TERMINATION FOR CAUSE.  The Company may, by providing written notice to
Executive, terminate the Period of Employment and Executive’s employment
hereunder for Cause at any time.  The term “Cause” for purpose of this Agreement
shall mean:
 
      (i)
Executive’s conviction of or entrance of a plea of guilty or nolo contendere to
a felony; or
 

      (ii)
Executive is engaging or has engaged in material fraud, material dishonesty, or
other acts of willful and continued misconduct in connection with the business
affairs of the Company; or
 

      (iii)
Conviction of criminal theft, embezzlement, or other criminal misappropriation
of funds by Executive from the Company; or
 

      (iv)
Executive’s continued and substantial failure to perform the duties hereunder
(other than as a result of total or partial incapacity due to physical illness),
which failure is not cured within thirty (30) days following written notice by
the Company to Executive of such failure; provided, however, that (A) it shall
not be Cause if Executive is making good faith efforts to perform duties and (B)
this provision shall not apply to any qualitative dissatisfaction by the Company
with Executive’s performance of his duties hereunder; or
 

      (v)
Executive’s continued breach of the provisions of Sections 13 and/or 14 of this
Agreement, which breach is not cured within thirty (30) days following written
notice by the Company to Executive of such breach.

 
 
-5-

--------------------------------------------------------------------------------

 
If Executive’s employment is terminated for Cause, the termination shall take
effect on the effective date (pursuant to Section 26 (“Notices”)) of written
notice of such termination to Executive.  A determination by the Board that
Cause exists shall be effective only if approved at a Board meeting (in person
or telephonic) by at least a majority of the Board (not counting the Executive
if he is then a member of the Board).  The Executive is entitled to be present
(with counsel) at such meeting and respond to any basis that may be asserted as
constituting Cause (a summary of which shall be supplied to the Executive in
writing at least ten (10) days before any such meeting).
 
In the event of the termination of the Period of Employment and Executive’s
employment hereunder due to a termination by the Company for Cause, then
Executive shall be entitled to receive:  (i) a lump sum cash payment, payable
within ten (10) business days after termination of Executive’s employment equal
to the sum of (A) accrued but unpaid Base Salary as of the date of termination
of Executive’s employment hereunder (including any accrued but unpaid personal
time off) and (B) any Earned/Unpaid Annual Bonus in respect of the most recently
completed fiscal year preceding termination of Executive’s employment hereunder.
 
Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to termination by the Company for
Cause, except as set forth in this Section 7(a), Executive shall have no further
rights to any compensation or other benefits under this Agreement.
 
If the Company attempts to terminate Executive’s employment pursuant to this
Section 7(a) and it is ultimately determined that the Company lacked Cause, in
addition to any other non-contractual remedies Executive may have, the
provisions of Section 7(b) (“Termination by the Company-Termination Without
Cause”) shall apply and Executive shall be entitled to receive the payments
called for by Section 7(b) (“Termination by the Company-Termination Without
Cause”).
 
(b) TERMINATION WITHOUT CAUSE.  The Company may, with or without reason,
terminate the Period of Employment and Executive’s employment hereunder without
Cause at any time, by providing Executive written notice of such termination. 
In the event of the termination of the Period of Employment and Executive’s
employment hereunder due to a termination by the Company without Cause (other
than due to Executive’s death or Permanent Disability), then Executive shall be
entitled to receive:
 
 
-6-

--------------------------------------------------------------------------------

 
 
      (i) a lump sum cash payment, payable within ten (10) business days after
termination of Executive’s employment equal to the sum of (A) any accrued but
unpaid Base Salary as of the date of Executive’s termination of employment
hereunder, (B) the Earned/Unpaid Annual Bonus, if any, and (C) an amount equal
to one and one-half (1.5) times the then current Base Salary.
 
      (ii)  any remaining unvested stock options or restricted stock shall
thereupon automatically be deemed vested and remain exercisable for the duration
of the term of such award, notwithstanding any other provision of this Agreement
or applicable plans; and continued participation in the Company’s group health
insurance plans at the Company’s expense until the earlier of (A) the expiration
of the one (1) year from the effective date of termination or (B) Executive’s
eligibility for participation in the group health plan of a subsequent employer
or entity for which Executive provides consulting services; provided, however,
that the amount otherwise payable to Executive pursuant to Section 7(b)(i)(C)
shall be reduced by the amount of any cash severance or termination benefits
paid to Executive under any other severance plan, severance program or severance
arrangement of the Company and its affiliates (but not reduced by any other
payment to Executive whatsoever, including (without limitation) any payment by
the Company or any affiliate of the Company in consideration of stock or any
other property).
 
Upon successful completion of the first half of the initial three-year term, the
following termination benefits shall increase:  1) the multiple set forth in
section 7(i)(C) shall increase to three and a half (3.5) times the then current
Base Salary; and 2) the continued participation in group health plans as set
forth in 7(iii)(A) shall increase to two (2) years.
 
Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to termination by the Company without
Cause, except as set forth in this Section 7(b), Executive shall have no further
rights to any compensation or other benefits under this Agreement.
 
 As a condition precedent to any Company obligation to the Executive pursuant to
this Section 7(b), the Executive shall, upon or promptly following his last day
of employment with the Company, provide the Company with a valid, executed,
written release of claims (in the form substantially similar to that attached
hereto as Exhibit A or such other form as modified by the Company for senior
executives) and such release shall have not been revoked by the Executive
pursuant to any revocation rights afforded by applicable law.  The Company shall
have no obligation to make any payment to the Executive pursuant to Section 7(b)
unless and until the release contemplated by this Section 7(b) becomes
irrevocable by the Executive in accordance with all applicable laws, rules and
regulations.
 
-7-

--------------------------------------------------------------------------------

 
 
8.    TERMINATION BY EXECUTIVE
 
(a) TERMINATION WITHOUT GOOD REASON.  Executive shall have the right to
terminate the Period of Employment and Executive’s employment hereunder at any
time without Good Reason (as defined below) upon thirty (30) days prior written
notice of such termination to the Company.  Any such termination by the
Executive without Good Reason shall be treated for all purposes of this
Agreement as a termination by the Company for Cause and the provisions of
Section 7(a) shall apply.
 
(b) TERMINATION WITH GOOD REASON.  The Executive may terminate the Period of
Employment and resign from employment hereunder for “Good Reason”:
 

      (i) if the Company fails to provide Executive with the compensation and
benefits called for by this Agreement; or

 

      (ii) if the Company materially diminishes Executive’s authority, duties,
responsibilities, or

 

      (iii) if the Company materially breaches any provision of this Agreement;



provided, however, that none of the events described in Subsection 8(b)(ii),
8(b)(iii) or 8(b)(iv) shall constitute Good Reason unless Executive shall have
notified the Company in writing describing the event(s) which constitute Good
Reason within sixty (60) days of the initial existence of such event(s) and then
only if the Company shall have failed to cure such event within thirty (30) days
after the Company’s receipt of such written notice; and provided, further, that
in all events the termination of the Executive’s employment with the Corporation
shall not constitute a termination for Good Reason unless such termination
occurs not more than one (1) year following the initial existence of the
event(s) claimed to constitute Good Reason.
 
Any such termination by Executive for Good Reason shall be treated for all
purposes of this Agreement as a termination by the Company without Cause and the
provisions of Section 7(b) shall apply; provided, however, that if Executive
attempts to resign for Good Reason pursuant to this Section 8(b) and it is
ultimately determined that Good Reason did not exist, Executive shall be deemed
to have resigned from employment without Good Reason and the provisions of
Section 8(a) (“Termination Without Good Reason”) and, by reference therein, the
provisions of Section 7(a) (“Termination For Cause”), shall apply.
 
 
-8-

--------------------------------------------------------------------------------

 
9.    EXCLUSIVE REMEDY
 
Executive agrees that the payments contemplated by this Agreement shall
constitute the exclusive and sole contract remedy for any termination of his
employment and Executive covenants not to assert or pursue any other contractual
remedies, at law or in equity, with respect to any termination of employment.
 
10. EXPIRATION OF PERIOD OF EMPLOYMENT
 
(a) ELECTION NOT TO EXTEND PERIOD OF EMPLOYMENT.  If either party elects not to
extend the Period of Employment pursuant to Section 3, unless Executive’s
employment is earlier terminated pursuant to Sections 6, 7 or 8, termination of
Executive’s employment hereunder shall be deemed to occur on the close of
business on the day immediately preceding the anniversary of the next Extension
Date following the delivery of the Non-Extension Notice pursuant to Section 3. 
If the Company elects not to extend the Period of Employment, Executive’s
termination will be treated for all purposes under this Agreement as a
termination by the Company without Cause under Section 7(b); provided, however,
that the applicable lump sum payment due pursuant to a non-renewal shall be one
(1) times Executive’s then current Base Salary only.  If Executive elects not to
extend the Period of Employment, Executive’s termination will be treated for all
purposes under this Agreement as a termination by Executive without Good Reason
under Section 8(a).
 
(b) CONTINUED EMPLOYMENT BEYOND EXPIRATION OF PERIOD OF EMPLOYMENT.  If either
party elects not to extend the Period of Employment pursuant to Section 3, but
the parties want to continue Executive’s employment without a written contract,
such continued employment will be at will and shall not be deemed to extend any
of the provisions of this Agreement.  At such time, Executive’s employment may
thereafter be terminated at will by either Executive or the Company; provided,
however, that the provisions of Sections 14, 15 and 16 shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder.
 
11. CONSISTENT TREATMENT
 
If compensation or benefits plans, programs or arrangements are offered to other
executive officers of the Company, the Executive shall have the right to
participate in such plans, programs and arrangement on a basis not less
favorable to the Executive than the terms and conditions of such plans, programs
and arrangements generally applicable to the other senior executives of the
Company.
 
12. MEANS AND EFFECT OF TERMINATION
 
Any termination of Executive’s employment under this Agreement shall be
communicated by written notice of termination from the terminating party to the
other party.  The notice of termination shall indicate the specific provision(s)
of this Agreement relied upon in effecting the termination and shall set forth
in reasonable detail the facts and circumstances alleged to provide a basis for
termination, if any such basis is required by the applicable provision(s) of
this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
 
13. RESTRICTIVE COVENANTS
 
Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:
 
(a) During the period of Executive’s employment by the Company, Executive will
not, directly or indirectly, (i) engage in any business for Executive’s own
account that competes with the business of the Company or its affiliates
(including, without limitation, businesses which the Company or its affiliates
have specific plans to conduct in the future and as to which Executive is aware
of such planning), (ii) enter the employ of, or render any services to, any
person engaged in any business that competes with the business of the Company or
its affiliates, (iii) acquire a financial interest in any person engaged in any
business that competes with the business of the Company or its affiliates,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant.  During the period of
Executive’s employment by the Company and for a period of two years thereafter
(the “Restricted Period”), Executive will not, directly or indirectly, interfere
with business relationships (whether formed before or after the date of this
Agreement) between the Company or any of its affiliates, clients or customers,
suppliers, partners, members or investors of the Company or its affiliates,
except as he is entitled under applicable law.
 
(b) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on an over-the-counter market
if Executive (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such person.
 
(c) During the Restricted Period, Executive will not, directly or indirectly,
(i) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates.
 
(d) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.
 
(e) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 13 to be reasonable,
if a final determination is made by an arbitrator or court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable.  Alternatively, if
any arbitrator or court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.
 
14. CONFIDENTIALITY.
 
Executive will not at any time (whether during or after his employment with the
Company), unless compelled by lawful process, disclose or use for his own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
subsidiaries or affiliates, any trade secrets, or other confidential data or
information relating to clients, customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, branding
initiatives, credit and financial data, processes, financing methods, plans, or
the business and affairs of the Company generally, or of any subsidiary or
affiliate of the Company; provided that the foregoing shall not apply to
information which is not unique to the Company or which is generally known to
the industry or the public other than as a result of Executive’s breach of this
covenant.  Executive agrees that upon termination of his employment with the
Company for any reason, he will return to the Company immediately all memoranda,
books, papers, plans, information, spreadsheets, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Company
and its affiliates, except that he may retain personal notes, notebooks and
diaries that do not contain confidential information of the type described in
the preceding sentence.  Executive further agrees that he will not retain or use
for his account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company or its affiliates.
 
 
-10-

--------------------------------------------------------------------------------

 
 
15. SPECIFIC PERFORMANCE
 
Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section 13 or Section 14
would be inadequate and, in recognition of this fact, Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.
 
16. ASSIGNMENT
 
This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that, in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder.
 
17. GOVERNING LAW
 
This Agreement and the legal relations hereby created between the parties hereto
shall be governed by and construed under and in accordance with the internal
laws of the State of California, without regard to conflicts of laws principles
thereof.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
18. ENTIRE AGREEMENT
 
This Agreement embodies the entire agreement of the parties hereto respecting
the matters within its scope.  This Agreement supersedes all prior agreements of
the parties hereto on the subject matter hereof.  Any prior negotiations,
correspondence, agreements, proposals, or understandings relating to the subject
matter hereof shall be deemed to be merged into this Agreement and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect.  There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as set forth
herein.  Notwithstanding the foregoing, this Agreement is not intended to modify
or extinguish any rights or obligations contained in (i) any stock option,
restricted stock or other equity or equity-based award agreement between
Executive and the Company that was executed prior to the date hereof or (ii) any
indemnification agreement between Executive and the Company prior to the date
hereof.
 
19. POST-TERMINATION COOPERATION
 
Executive agrees that following the termination of his employment for any
reason, he shall reasonably cooperate at mutually convenient times in the
Company’s defense against any threatened or pending litigation or in any
investigation or proceeding by any governmental agency or body that relates to
any events or actions which occurred during the term of Executive’s employment
with the Company.  The Company shall reimburse Executive for reasonable expenses
incurred by Executive in connection with such cooperation.  Executive shall be
compensated for his time at a mutually agreed upon rate for any services other
than the provision of information to the Company or its counsel and/or
testifying as a witness, which he shall undertake without any compensation.  
 
20. MODIFICATIONS
 
This Agreement shall not be modified by any oral agreement, either express or
implied, and all modifications hereof shall be in writing and signed by the
parties hereto.
 
21. WAIVER
 
Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.
 
22. NUMBER AND GENDER
 
Where the context requires, the singular shall include the plural, the plural
shall include the singular, and any gender shall include all other genders.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
23. SECTION HEADINGS
 
The section headings in this Agreement are for the purpose of convenience only
and shall not limit or otherwise affect any of the terms hereof.
 
24. ATTORNEYS’ FEES
 
Executive and the Company agree that in any action arising out of this
Agreement, each side shall bear its own attorneys’ fees and costs incurred by it
or him in connection with such action.
 
25. SEVERABILITY
 
In the event that an arbitrator or court of competent jurisdiction determines
that any portion of this Agreement is in violation of any statute or public
policy, then only the portions of this Agreement which violate such statute or
public policy shall be stricken, and all portions of this Agreement which do not
violate any statute or public policy shall continue in full force and effect. 
Furthermore, any order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.
 
26. NOTICES
 
All notices under this Agreement shall be in writing and shall be either
personally delivered or mailed postage prepaid, by certified mail, return
receipt requested:
 
(a) if to the Company:
 
Attn:  Kate W. Duchene
 


(b) if to Executive, to the Executive at the Executive’s last address reflected
in the Company’s payroll records.
 
Notice shall be effective when personally delivered, or five (5) business days
after being so mailed.  Any party may alter the address to which communications
or copies are to be sent by giving notice of such change of address in
conformity with the provisions of this Section 26 for the giving of notice.
 
27. COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereto reflected hereon as the signatories.  Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.


 
-13-

--------------------------------------------------------------------------------

 
 
28. WITHHOLDING TAXES
 
The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.
 


29. SECTION 409A
 
(a) If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1, 409A-1(i) as of the date of the Executive’s separation
from service, the Executive shall not be entitled to any payment or benefit
pursuant to Section 6, 7 or 8, as applicable, until the earlier of (i) the date
which is six (6) months after the Executive’s separation from service for any
reason other than death, or (ii) the date of the Executive’s death.  The
provision of this Section 29 shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”).  Any amounts
otherwise payable to the Executive upon or in the six (6) month period following
the Executive’s separation from service that are not so paid by reason of this
Section 30 shall be paid (without interest) as soon as practicable (and in all
events within thirty (30) days) after the date that is six (6) months after the
Executive’s separation from service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Executive’s death).
 
(b) To the extent that any reimbursements pursuant to Section 4(d) or Section 5
are taxable to the Executive, any reimbursement payment due to the Executive
pursuant to any such provision shall be paid to the Executive on or before the
last day of the Executive’s taxable year following the taxable year in which the
related expenses were incurred.  The provision of benefits pursuant to Section
7(b)(iii) and reimbursements pursuant to Section 4(d) and Section 5 are not
subject to liquidation or exchange for another benefits and the amount of such
benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.
 


30. LEGAL COUNSEL; MUTUAL DRAFTING
 
Each party recognizes that this is a legally binding contract and acknowledges
and agrees that they had had the opportunity to consult with legal counsel of
their choice.  Each party has cooperated in the drafting, negotiation and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against either party on the basis of
that party being the drafter of such language.  Executive agrees and
acknowledges that he has read and understands this Agreement, is entering into
it freely and voluntarily and has been advised to seek counsel prior to entering
into this Agreement and has had ample opportunity to do so.
 
[Remainder of Page Intentionally Left Blank]
 
-14-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first above written.
 
 
 
THE COMPANY:
 
 
 
 
 
 
 
 
 
By:
 
/s/ Kate W. Duchene
 
Name:
 
Kate W. Duchene
 
Title:
 
Chief Legal Officer
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
/s/ Herb Mueller 
  Herb Mueller 

 
-15-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


 
Release of Claims
 
 

--------------------------------------------------------------------------------

EXHIBIT 1
 
 
SEPARATION AND GENERAL RELEASE AGREEMENT
 




In exchange and consideration of the covenants undertaken and releases contained
in this Severance and General Release Agreement (“Agreement”), _________________
(“Employee”) and Resources Connection, Inc.  (“Resources”), agree as follows:
 


1. Termination:  Effective ______________, 20__, Resources and Employee mutually
agree that Employee’s employment with Resources and its affiliates shall
terminate.  Accordingly, Resources and Employee acknowledge that any employment
or contractual relationship between them terminated on ____________, 20__, and
that they have no further employment or contractual relationship except as may
arise out of this Agreement.


[OR]


Resignation:  Effective ______________, 20__, Resources and Employee mutually
agree that Employee will resign [his/her] position as ________________ and that
[his/her] employment with Resources and its affiliates shall be terminated. 
Accordingly, Resources and Employee acknowledge that any employment or
contractual relationship between them will terminate on __________, 200_, and
that they have no further employment or contractual relationship except as may
arise out of this Agreement.


2. Severance:  As a severance payment, Resources shall pay to Employee the
equivalent of _______________ (__) weeks of compensation, less standard
withholding and authorized deductions.  As part of the severance package,
Resources also agrees to pay to Employee a sum equivalent to the cost of ____
(__) months of COBRA coverage for Employee at Employee’s current benefit
elections, less standard withholding and authorized deductions.  [These
payments/This payment] shall be made in one lump sum within fourteen (14) days
after the execution of this Agreement.  [Note: If over 40, must be at least 10
days after.]  Employee confirms that [he/she] has been paid any and all accrued
wages, including any bonus, retirement, and any other payments or benefits and
none shall accrue beyond ________________, 20__, other than as set forth in this
Agreement.


3. Stock Options:  Employee’s stock option award which was originally granted
during [his/her] employment, shall vest as set forth in the applicable equity
incentive plan.  As set forth in the applicable equity incentive plan, Employee
shall have ________ term from the date of [his/her] termination to exercise any
or all of any vested options then remaining.


4. Company Property:  Employee warrants and represents that [he/she] has
returned any and all property belonging to Resources.
 
 

--------------------------------------------------------------------------------

 
 
 
5. No Admission of Liability:  Resources expressly denies any violation of any
of its policies, procedures, state or federal laws or regulations.  Accordingly,
while this Agreement resolves all issues between Employee and Resources relating
to alleged violation of Resources’ policies or procedures or any state or
federal law or regulation, if any, this Agreement does not constitute an
adjudication or finding on the merits and it is not, and shall not be construed
as, an admission by Resources of any violation of its policies, procedures,
state or federal laws or regulations.  Moreover, neither this Agreement nor
anything in this Agreement shall be construed to be or shall be admissible in
any proceeding as evidence of or an admission by Resources of any violation of
its policies, procedures, state or federal laws or regulations.  This Agreement
may be introduced, however, in any proceeding to enforce the Agreement.  Such
introduction shall be pursuant to an order protecting its confidentiality.


6. Release:  Except for those obligations created by or arising out of this
Agreement, Employee, on behalf of [himself/herself], [his/her] descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue Resources, its divisions, affiliated
corporations, past and present, and each of them, as well as its and their
directors, officers, managers, shareholders, representatives, assignees,
successors, agents and employees, past and present, and each of them
(individually and collectively, “Releasees”).  This release applies to any and
all claims, wages, agreements, obligations, demands, rights, causes of action
and liabilities of whatever kind or nature in law, equity or otherwise, whether
now known or unknown, suspected or unsuspected (collectively “Claims”), arising
out of or in any way connected with Employee’s employment relationship with, or
[his/her] resignation, separation or termination from, Resources, including,
without limitation, any Claims for severance pay, bonus or similar benefit, sick
leave, personal time off, retirement, vacation pay, holiday pay, life insurance,
health or medical insurance or any other non-ERISA fringe benefit, workers’
compensation or disability, or any other Claims resulting from any act or
omission by or on the part of Releasees committed or omitted prior to the date
of this Agreement, including, without limitation, any Claims under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the ____________________ [State]
antidiscrimination laws, or any other federal, state or local law, regulation or
ordinance.


7. Bar to Claims:  It is a further condition of the consideration hereof and is
the intention of both parties in executing this instrument that the same shall
be effective as a bar as to each and every claim, demand and cause of action
hereinabove specified and, in furtherance of this intention, Employee hereby
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and conditions, including those
relating to unknown and unsuspected claims, demands and causes of actions, if
any, as well as those relating to any other claims, demands and causes of
actions hereinabove specified.  Nothing contained in this Agreement shall be
interpreted to prevent any governmental agency from pursuing any matter which it
deems appropriate or to prevent Employee from filing a charge or administrative
complaint with any governmental administrative agency; provided, however, that
any and all remedies available on behalf of Employee are covered by the releases
in this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
8. Unknown Claims:  Employee acknowledges that [he/she] may hereafter discover
claims or facts in addition to or different from those which [he/she] now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected the terms of this Agreement.  Nevertheless, Employee hereby
waives any right, claim or cause of action that might arise as a result of such
different or additional claims or facts.  Employee acknowledges that [he/she]
understands the significance and consequence of such release and such specific
waiver.


[OR, If California Employee]


Unknown Claims:  It is the intention of Employee in executing this instrument
that the same shall be effective as a bar to each and every claim, demand and
cause of action hereinabove specified.  In furtherance of this intention,
Employee hereby expressly waives any and all rights and benefits conferred upon
[him/her] by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
related to unknown and unsuspected claims, demands and causes of action, if any,
as well as those relating to any other claims, demands and causes of action
hereinabove specified.  SECTION 1542 provides:


 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


Employee acknowledges that [he/she] may hereafter discover claims or facts in
addition to or different from those which Employee now knows or believes to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected this settlement.  Nevertheless, Employee hereby waives any right, claim
or cause of action that might arise as a result of such different or additional
claims or facts.  Employee acknowledges that [he/she] understands the
significance and consequence of such release and such specific waiver of SECTION
1542.




9. ADEA Waiver:  Employee expressly acknowledges and agrees that, by entering
into this Agreement, [he/she] is waiving any and all rights or claims that
[he/she] may have arising under the Age Discrimination in Employment Act of
1967, as amended, which have arisen on or before the date of execution of this
Agreement. Employee further expressly acknowledges and agrees that:


 
a.
In return for this Agreement [he/she] will receive compensation beyond that
which [he/she] already was entitled to receive before entering into this
Agreement;
 

b. [He/She] is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

 

c. [He/She] was given a copy of this Agreement on ___________, 20__, and
informed that [he/she] had 21 days within which to consider the Agreement;
however, Employee may waive the 21-day period; and

 

d. [He/She] was informed that [he/she] has seven (7) days following the date of
execution of the Agreement in which to revoke the Agreement.

 
 

--------------------------------------------------------------------------------

 

 
10. Confidentiality:  The parties agree to keep the terms and conditions of this
Agreement confidential.  Employee agrees that [he/she] will not disclose the
terms of this Agreement to any individual, including, but not limited to, any
current or former employee of Resources, provided however, that Employee may
disclose the terms of the Agreement to [his/her] personal financial or tax
advisors who have a legitimate need to know and who shall also agree to be bound
by this confidentiality provision.  Resources agrees that it will not disclose
the terms of this Agreement to any individual, except for Resource’s executive
management, legal or tax advisors, or other Resources personnel who have a
legitimate need to know in order to execute this Agreement, all of whom shall
also agree to be bound by this confidentiality provision.  The parties agree
that this confidentiality provision is a material term of the Agreement and, if
breached, damages would be difficult to ascertain.  Accordingly, either party
found in breach of this provision shall pay to the non-breaching party
liquidated damages in the amount of $5,000.00 per occurrence, plus reasonable
attorneys’ fees incurred to enforce this provision.


11. Non-Disparagement: Employee and Resources agree that they will not make any
defamatory or disparaging oral or written comments or statements concerning the
other, [his/her] or its business, reputation, employees, or past or present
directors or affiliates or subsidiaries.  The parties agree that this
non-disparagement clause is a material term of the Agreement and, if breached,
damages would be difficult to ascertain.  Accordingly, either party found in
breach of this provision shall pay to the non-breaching party liquidated damages
in the amount of $25,000.00 per occurrence, plus reasonable attorneys’ fees
incurred to enforce this provision.


 
12. Severability:  If any provision of this Agreement or its application is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
application and, therefore, the provisions of this Agreement are declared to be
severable.


13.  Confidentiality, Employee Inventions and Non-Solicitation Agreement:  In
accordance with the paragraph below, the provisions of the Confidentiality,
Employee Inventions and Non-Solicitation Agreement signed by Employee on
________, 20__, and annexed hereto as Exhibit A, shall remain in full force and
effect.  The parties agree that this is a material term of this Agreement and,
if breached, damages would be difficult to ascertain.  Accordingly, if Employee
is found in breach of this provision, [he/she] shall pay to Resources liquidated
damages in the amount of $25,000.00 per occurrence, plus reasonable attorneys’
fees incurred to enforce this provision.


 

--------------------------------------------------------------------------------

 
 
14. Integrated Agreement:  This Agreement is an integrated agreement and is the
entire agreement and final understanding between the parties concerning
Employee’s employment, Employee’s termination from Resources and the other
subject matters addressed herein.  Accordingly, it supersedes all prior
negotiations and all agreements whether written or oral, concerning the subject
matters herein, with the exception of the Confidentiality, Employee Inventions
and Non-Solicitation Agreement, as noted herein.  This Agreement may be modified
only by a writing signed by the parties.


15. No Assignment:  Employee warrants and represents that [he/she] has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof and Employee shall defend,
indemnify and hold harmless Resources from and against any claim based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.


16. Arbitration:  Any controversy or claim between Employee and Resources
arising out of, relating to or connected with this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, shall be submitted to arbitration, to
be held in __________ County [County in which employee works], in accordance
with the applicable state statutory scheme.  In the event either party
institutes arbitration under this Agreement, the party prevailing in any such
dispute shall be entitled, in addition to all other relief, to reasonable
attorneys’ fees relating to such arbitration.  The nonprevailing party shall be
responsible for all costs of the arbitration, including but not limited to, the
arbitration fees, and court reporter fees.


15. Telecopied Signatures:  In order to expedite the execution of this
Agreement, telecopied signatures may be used in place of original signatures on
this Agreement or any document delivered pursuant hereto.  Employee and
Resources intend to be bound by the signatures on the telecopied document, are
aware that the other party will rely on the telecopied signatures, and hereby
waive any defenses to the enforcement of the terms of this Agreement based on
the use of and reliance upon telecopied signatures.  Following any facsimile
transmittal, the respective party shall deliver the original instrument by
reputable overnight courier in accordance with the notice provisions of this
Agreement.


16. Governing Law:  The rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of _______________ [State in which employee works] without regard to
principles of conflict of laws.


17. Drafting of Agreement:  Each party has cooperated in the drafting and
preparation of this Agreement.  Hence, this Agreement shall not be construed
against any party on the basis that the party was the drafter, and Employee
waives the benefits of any statutory or other presumption to the contrary.


 

--------------------------------------------------------------------------------

 
18. Advice of Counsel:  In entering this Agreement, the parties represent that
they have relied upon (or been given an opportunity to rely upon) the advice of
their attorneys, who are attorneys of their own choice, and that the terms of
this Agreement have been completely read and explained to them by their
attorneys (or they have chosen to forgo such advice and explanation), and that
those terms are fully understood and voluntarily accepted by them.


19. Waiver of Breach:  No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement.  No waiver shall be binding unless in writing and signed by the
party waiving the breach.


20. Supplementary Documents:  All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.


21. Notice:  Any notice required to be given to Resources pursuant to this
Agreement, shall be in writing and shall be deemed to have been sufficiently
given either when served personally or via facsimile and addressed to the
appropriate party.  Any notice required to be given to Employee pursuant to this
Agreement shall be in writing and shall be deemed to have been sufficiently
given when served personally, by first class mail or via facsimile.  Notices to
Resources shall be effective only when addressed to: Chief Legal Officer,
Resources Global Professionals, 17101 Armstrong Avenue, Irvine, California
92614; facsimile (714) 430-6405.  Notice to Employee shall be effective only
when addressed to: _______________________________.


22. Headings Not Controlling:  Headings are used only for ease of reference and
are not controlling.


The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.  The undersigned declare under penalty of perjury that the
foregoing is true and correct.


EXECUTED this ______ day of ______________, 20__, in Irvine,
Orange County, California.


__________________________
Kate W. Duchene
Chief Legal Officer
For Resources Connection LLC




EXECUTED this ______ day of __________, 20__, in ___________ [CITY], ___________
County, ____________.




___________________________
[Employee Name]

--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND WAIVER
 
I, ________________, hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.
 
I declare under penalty of perjury under the laws of the State of ____________
[State in which employee works] that the foregoing is true and correct.
 
EXECUTED this ____ day of ______________ 20__, at ___________ County, __________
[State].
 
 
 
 
[Employee Name]
 

 
 

--------------------------------------------------------------------------------

Exhibit A
 


COPY OF CONFIDENTIALITY, EMPLOYEE INVENTIONS AND NON-SOLICIATION AGREEMENT


PDF file under separate cover
 
 
 
 
 
 
 